Exhibit 10.26

REAL PROPERTY LEASE

(BUILDING A)

BY AND BETWEEN

Havana Gold, LLC

LESSOR

AND

Scott’s Liquid Gold-Inc.

LESSEE

4880 Havana Street, Building A, Denver CO 80239

PROPERTY ADDRESS



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (the “Lease”) is entered into as of February 1, 2013, by
and between Havana Gold, LLC, a Colorado limited liability company (hereinafter
referred to as “Lessor”), and Scott’s Liquid Gold-Inc., a Colorado corporation
(hereinafter referred to as “Lessee”).

W I T N E S S E T H:

1. PREMISES

Lessor leases to Lessee and Lessee leases from Lessor, upon the terms and
conditions as hereinafter set forth, certain premises situated in the City and
County of Denver, State of Colorado, consisting of a portion of the office
building commonly known and described as Building A, located at 4880 Havana
Street, Denver, CO, 80239 (the “Building”), which portion consists of the
entirety of the fourth floor of the Building, containing a total of
approximately 16,078 square feet of rentable area (hereinafter referred to as
the “Premises”), together with (i) any rights of way, easements, and other
rights, if any, appurtenant thereto, including without limitation a
non-exclusive license to use any portions of the Building or the land on which
it is situated that are designated by Lessor for the common use of tenants and
others, (ii) the nonexclusive right to use the computer room located on the
third floor of the Building for the placement, maintenance, repair, or
replacement of its network servers and other computer and telephone equipment,
and (iii) the parking rights described below. The Premises are depicted on
Exhibit “A” attached hereto and incorporated herein by this reference. Lessee
and its employees and invitees shall have the right to use, at no additional
charge, a total of (a) eighteen (18) reserved parking spaces in the underground
parking garage adjacent to the Building, (b) thirty (30) parking spaces in the
surface parking lot located north of the building commonly referred to as
Building D (the “North Lot”), and three (3) reserved visitor parking spaces to
be designated for Lessee’s visitors, located immediately in front of the
Building. The locations of the parking spaces in the North Lot shall be within
the first five (5) rows at the south end of the North Lot.

Without limiting the generality of the foregoing, during the term Lessee and
Lessee’s agents, officers and employees shall have the right to use the existing
cafeteria space located within the Building, but such use shall be limited to
the hours of operation and terms of service as are provided to all other users
of the cafeteria by the operator of the cafeteria.

2. TERM OF LEASE

The term of this Lease (the “Term”) shall begin on February 1, 2013 (the
“Commencement Date”), and shall expire at midnight on January 31, 2016. Lessee
shall have two (2) options to extend the Term of the Lease, for renewal terms of
three (3) additional years each (each, a “Renewal Term”). Each of these options
may be exercised by Lessee providing Lessor with written notice of such exercise
no less than ninety (90) days prior to the expiration of the initial Term or the
first Renewal Term, as applicable. Lessee’s failure to exercise its option to
extend the Term for the first Renewal Term shall automatically cancel the option
to extend for a second Renewal Term. The term “Lease Year” means each
consecutive twelve-month period beginning with the Commencement Date, except
that if the Commencement Date is not the first day of a calendar month, then the
first Lease Year shall be the period from the Commencement Date through the
final day of the twelve months after the first day of the following month, and
each subsequent Lease Year shall be the twelve months following the prior Lease
Year.

 

2



--------------------------------------------------------------------------------

3. RENT

Lessee hereby agrees to pay rent (“Base Rent”) to Lessor in the amounts
specified below. The first monthly installment shall be payable on the
Commencement Date (which shall be prorated for a partial month if the
Commencement Date is not the first day of a month), and thereafter on or before
the first day of each month of the Term in the following amounts:

For the first Lease Year, the amount of SEVENTEEN THOUSAND FOUR HUNDRED
SEVENTEEN AND 83/100 DOLLARS ($17,417.83) per month.

For the second Lease Year, the amount of SEVENTEEN THOUSAND NINE HUNDRED FORTY
AND 36/100 DOLLARS ($17,940.36) per month.

For the third Lease Year, the amount of EIGHTEEN THOUSAND FOUR HUNDRED SEVENTY
EIGHT AND 58/100 DOLLARS ($18,478.58) per month.

If Lessee elects to extend this Lease for a Renewal Term, the Base Rent shall be
as follows:

For the fourth Lease Year, the amount of NINETEEN THOUSAND THIRTY-TWO AND 94/100
DOLLARS ($19,032.94) per month.

For the fifth Lease Year, the amount of NINETEEN THOUSAND SIX HUNDRED THREE AND
93/100 DOLLARS ($19,603.93) per month.

For the sixth Lease Year, the amount of TWENTY THOUSAND ONE HUNDRED NINETY-TWO
AND 05/100 DOLLARS ($20,192.05) per month.

For the seventh Lease Year, the amount of TWENTY THOUSAND SEVEN HUNDRED
NINETY-SEVEN AND 81/100 DOLLARS ($20,797.81) per month.

For the eighth Lease Year, the amount of TWENTY-ONE THOUSAND FOUR HUNDRED
TWENTY-ONE AND 74/100 DOLLARS ($21,421.74) per month.

For the ninth Lease Year, the amount of TWENTY-TWO THOUSAND SIXTY-FOUR AND
39/100 DOLLARS ($22,064.39) per month.

All such payments shall be made to Lessor at Lessor’s address as set forth in
this Lease on or before the due date and without demand. Lessee agrees to pay
Base Rent in the form of a personal check, cashier’s check, or money order made
out to Lessor. All additional amounts other than Base Rent due from Lessee to
Lessor shall be referred to herein as “Additional Rent,” and Base Rent and
Additional Rent shall together be referred to as “Rent.”

3. LATE PAYMENTS: Base Rent is due on the first day of each month and shall be
deemed late on the 6th day of each month. If Base Rent is late more than one
time in any calendar year during the Term, then a late fee of five percent
(5%) of the delinquent payment shall become payable for any subsequent Base Rent
payment during that calendar year that is not received on time. The addition of
such late fee and the collection thereof shall not operate to waive any other
rights of Lessor for nonpayment of Base Rent or for any other reason.

 

3



--------------------------------------------------------------------------------

4. SECURITY DEPOSIT

On the Commencement Date, Lessee shall deposit with Lessor a security deposit in
the amount of SEVENTEEN THOUSAND FOUR HUNDRED SEVENTEEN DOLLARS AND NO/100
DOLLARS ($17,417.00).

If, at any time during the Term of this Lease, Lessee shall be in default in the
performance of any of the provisions of this Lease beyond any applicable period
for notice and cure, Lessor shall have the right but not the obligation to use
the security deposit, or as much thereof as Lessor may deem necessary, to cure,
or correct or remedy any such default; and Lessee, upon notification thereof,
shall forthwith pay to Lessor any and all such expenditure or expenditures so
that Lessor will at all times have the full amount of the security deposit. This
security deposit and application thereof shall not be considered as liquidated
damages in the event of breach but only as application toward actual damages.
Upon the termination of this Lease in any manner, if Lessee is not then in
default hereunder, the security deposit or so much thereof as has not been
lawfully expended by Lessor shall be returned to Lessee.

5. USE OF PREMISES

Lessee shall have the right to use and occupy the Premises for an office space
or any such other similar use, provided this use conforms with applicable zoning
regulations. Any other use shall be permitted only with the prior written
consent of Lessor. Lessee covenants throughout the Term of this Lease, at
Lessee’s sole cost and expense, to promptly comply with all laws and ordinances
and the orders, rules, regulations and requirements of all federal, state and
municipal governments and appropriate departments, commissions, boards and
officers thereof (collectively, “Laws”), in each case to the extent applicable
to its use of the Premises; provided, however, Lessee will only be required to
make structural repairs and alterations which are required by Laws as a direct
result of Lessee’s specific use of the Premises (but not if required for general
office use).

6. INSURANCE

During the Term of the Lease, Lessee and Lessor shall carry and maintain the
following policies of insurance:

a. Lessor’s Insurance. Lessor shall, at its sole cost and expense, obtain and
maintain throughout the Term of this Lease cause of loss “special form”
insurance (formerly known as “all risk”) on the Building, including the
Premises, and any parking facilities, at a minimum full replacement cost of the
Building, the Premises (other than Lessee’s Property as defined below), and the
parking facilities. Such insurance shall not be required to cover any of
Lessee’s inventory, furniture, furnishings, fixtures, or equipment within the
Premises (collectively, “Lessee’s Property”), and Lessor shall not be obligated
to repair any damage thereto or replace any of same, and Lessee shall have no
interest in any proceeds of Lessor’s insurance.

 

4



--------------------------------------------------------------------------------

b. Lessee’s Insurance. Lessee shall, at its sole cost and expense, obtain and
maintain throughout the Term of this Lease, on a full replacement cost basis,
“special form” insurance covering all of Lessee’s Property located on or within
the Premises, and Lessor shall have no interest in any proceeds of such policy.
In addition, Lessee shall obtain and maintain, at its sole cost and expense,
commercial general public liability insurance providing coverage from and
against any loss or damage occasioned by an accident or casualty on, about or
adjacent to the Premises, including protection against death, personal injury
and property damage. Such liability coverage shall be written on an “occurrence”
basis, with limits of not less than $2,000,000.00 combined single limit
coverage. All policies of liability insurance required to be carried by Lessee
hereunder shall name Lessor and its property manager, if any, as additional
insureds. To the extent such coverage is available, each such policy shall
provide that same shall not be cancelled or materially modified without at least
thirty (30) days’ prior written notice to Lessor and any mortgagee of Lessor.
The limits of such insurance shall not, under any circumstances, limit the
liability of Lessee under this Lease. In the event that Lessee fails to maintain
any of the insurance required of it pursuant to this provision, Lessor shall
have the right (but not the obligation) at Lessor’s election, after five
(5) business days written notice to Lessee, to pay Lessee’s premiums or to
arrange substitute insurance with an insurance company of Lessor’s choosing, in
which event any premiums advanced by Lessor shall constitute Additional Rent
payable under this Lease and shall be payable by Lessee to Lessor immediately
upon demand for same.

(c) Mutual Subrogation Waiver. Lessor and Lessee hereby agree to obtain from any
insurer providing property insurance coverage to either of them covering the
Premises, the Building, the parking facilities or Lessee’s Property, a waiver of
any right of subrogation any such insurer of one party may acquire against the
other or as against the Lessor or Lessee by virtue of payments of any loss under
such insurance, and to cause each such policy to be properly endorsed to reflect
such waiver. As requested, the parties shall provide evidence to one another of
their respective insurers’ waivers of subrogation hereunder. Notwithstanding
anything to the contrary contained in this Lease, each party hereby waives any
and all rights to recover from the other and its officers, agents, members,
managers and employees for any loss or damage, including consequential loss or
damage, caused by any peril or perils (including negligent acts) enumerated in
each cause of loss-special risk form property insurance policy required to be
maintained by either party hereunder.

d. Miscellaneous. All insurance required by virtue of this Section shall be
written with an insurance company licensed to do business within the State of
Colorado, with such policies to be non-assessable. Upon request, each party
shall provide the other with a certificate of insurance (with proof of payment),
evidencing the coverages required hereunder.

7. PAYMENT OF TAXES AND ASSESSMENTS

Lessor shall timely pay all real property taxes, assessments, and similar
amounts on the land and Building, but not on Lessee’s Property contained in the
Premises.

8. ASSIGNMENT AND SUBLETTING

This Lease or any interest herein may be assigned by Lessee, voluntarily or
involuntarily, by operation of law or otherwise, and either all or any part of
the Premises may be subleased by Lessee with the prior written consent of
Lessor, which consent shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding anything to the contrary contained in this Lease,
Lessee shall have the right, without obtaining Lessor’s prior written consent,
to assign or sublease all or any portion of the Premises to any affiliate of
Lessee. For purposes of this Section, an “affiliate” of Lessee shall mean any
entity which, directly or indirectly, controls or is controlled by or is under
common control with Lessee, or a successor

 

5



--------------------------------------------------------------------------------

entity to Lessee by virtue of merger, consolidation, or nonbankruptcy
reorganization or the sale of all or substantially all of the assets of Lessee.
For purpose of the definition of “affiliate,” the word “control” (including
“controlled by” and “under common control with”), as used with respect to any
corporation, partnership, or association, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policy of a particular corporation, partnership or association, whether through
the ownership of voting securities or by contract or otherwise. Notwithstanding
the foregoing, it is understood and agreed that following any assignment or
sublease of all or any portion of the Premises, unless the parties shall agree
otherwise in writing, Lessee shall remain fully liable for payment of Rent and
performance of all of Lessee’s obligations under this Lease.

9. SERVICES AND UTILITIES

Lessor shall furnish services as follows:

a. Heating and Air Conditioning. Lessor shall furnish heating and air
conditioning to provide a comfortable temperature for normal business operations
(which the parties agree shall be 72°F +/- 2°F), except to the extent Lessee
installs equipment which adversely affects the temperature in the Premises
maintained by the HVAC system. If Lessee installs such equipment, then, upon ten
(10) days written notice to Lessee containing information supporting Lessor’s
claim that Lessee’s equipment is affecting the temperature in the Premises,
Lessor may install supplementary air conditioning units in the Premises, and
Lessee shall pay to Lessor within thirty (30) days following demand as
Additional Rent the reasonable cost of installation, operation and maintenance
thereof.

b. Elevators. Lessor shall provide passenger elevator service during normal
business hours to Lessee in common with Lessor and all other tenants. Lessor
shall provide limited passenger elevator service at other times, provided Lessee
shall have at least one (1) passenger elevator available for service to the
Premises 24 hours per day, seven (7) days per week, except in case of an event
beyond Lessor’s reasonable control.

c. Electricity. Lessor shall provide sufficient electricity to operate normal
office lighting and equipment 24 hours per day, seven (7) days per week, as well
as lighting replacement for building standard lights. Lessee shall not install
or operate in the Premises any electrically operated equipment or other
machinery, other than business machines, computers, telephones, and equipment
normally employed for general office use which do not require high electricity
consumption for operation, without obtaining the prior written consent of
Lessor, which shall not be unreasonably withheld, conditioned or delayed.

d. Water. Lessor shall furnish hot and cold tap water for drinking and toilet
purposes.

e. Janitorial Service. Lessor shall furnish janitorial service not less than
five (5) days per week (excluding holidays), as generally provided to other
tenants in the Building, including without limitation office cleaning, restroom
supplies, window washing, and trash pickup in a manner that such services are
customarily furnished to comparable office buildings in the area.

f. Access. Lessor shall provide access to the Premises, the Building and the
parking facilities, subject to such security card system as Lessor may establish
from time to time, twenty-four (24) hours per day, seven (7) days per week.

 

6



--------------------------------------------------------------------------------

g. Security. Lessor shall provide standard security services comparable to other
office buildings in the area.

h. Interruption of Services. If any of the Building equipment or machinery
ceases to function properly for any cause, Lessor shall use reasonable diligence
to repair the same promptly. Lessor’s inability to furnish, to any extent, the
Building services set forth in this Section, or any cessation thereof resulting
from any causes, including without limitation any entry for repairs pursuant to
this Lease, and any renovation, redecoration or rehabilitation of any area of
the Building shall not render Lessor liable for damages to either person or
property or for interruption or loss to Lessee’s business, nor be construed as
an eviction of Lessee, nor work an abatement of any portion of Rent, nor relieve
Lessee from fulfillment of any covenant or agreement hereof, unless caused by
the negligence or misconduct of Lessor or its employees, agents or contractors.
However, in the event that an interruption of the Building services set forth in
this Section is within Lessor’s reasonable control and such interruption causes
the Premises or some portion thereof to be unusable for the purpose of
conducting Lessee’s business therein for a period of at least three
(3) consecutive business days, monthly Rent shall be abated proportionately for
the period beginning on the first day of the service interruption until such
services are restored.

10. PROPERTY MAINTENANCE/ CONDITION OF PREMISES

Lessee has inspected and accepts the Premises in their present condition and
acknowledges the Premises are tenantable and in good condition. Lessor shall, at
its own cost and expense, maintain, repair and keep in good order Building, the
common areas and the parking areas, including without limitation the interior
and exterior of the Premises and each and every part thereof and all
appurtenances thereof, including but not limited to glass, doors, sidewalks,
yards areas, fences, curbs, paving, roof, wiring, plumbing, sewer systems,
heating, air cooling installations, elevators, boilers, machinery, and other
parts of the Building, except for the repair obligations of Lessee as set forth
in Sections 10c(1) and 10c(2).

Lessee shall not permit, commit to suffer waste, impairment or deterioration of
the Premises or improvements thereon or any part thereof beyond reasonable wear
and tear expected.

a. Lessor’s Obligations.

In the event this Article 10 provides for Lessor’s responsibility for certain
repairs and maintenance, Lessor shall be responsible for: (i) any repairs,
replacements, restorations, or maintenance that have been necessitated by reason
of ordinary wear and tear, (ii) any repairs, replacements, restorations, or
maintenance that have been necessitated by the neglect, misuse, or abuse of
Lessor, its agents, employees, customers, licensees, invitees, or contractors,
and (iii) any repairs, replacements, restorations, or maintenance that have been
necessitated by sudden natural forces, or acts of God, or by fire or other
casualty not caused by Lessee. The cost of any maintenance, repairs, or
replacements necessitated by the neglect, misuse, or abuse of Lessee, its
agents, employees, customers, licensees, invitees, or contractors shall be paid
by Lessee to Lessor promptly upon billing. Lessor shall use reasonable efforts
to cause any necessary repairs to be made promptly; provided, however, that
Lessor shall have no liability whatsoever for any delays beyond Lessor’s
reasonable control in causing such repairs to be made, including, without
limitation, any liability for injury to or loss of Lessee’s business, nor,
except as provided above in Section 9.h, shall any delays entitle Lessee to any
abatement of Base Rent or Additional Rent or damages, or be deemed an eviction
of Lessee in whole or in part.

 

7



--------------------------------------------------------------------------------

b. Lessee’s Allowed Responsibilities.

In the event this Article 10 provides for Lessor’s responsibility for certain
repairs and maintenance, Lessee shall not perform or contract with third parties
to perform any such repairs upon the Premises or Building. In the event any
repair that is the responsibility of Lessor becomes necessary, Lessee shall
notify Lessor as soon as possible, and allow reasonable time for the work to be
completed. Any unauthorized work performed or contracted for by Lessee will be
at the sole expense of Lessee, except for work that Lessee performs or contracts
for in order to correct or mitigate an emergency situation, if Lessee has made
reasonable efforts to contact Lessor regarding the emergency and has been unable
to do so.

c. Lessee’s Obligations.

(1) Except for services or repairs and maintenance for which Lessor is obligated
pursuant to Articles 9 and 10 hereof, Lessee, at Lessee’s sole expense, shall
maintain in good order, condition and repair, ordinary wear and tear excepted,
the following portions of the Premises: the interior surfaces of the ceilings
and walls and the painting of such surfaces, the interior surfaces of the floors
and all floor coverings (including carpet, pad, tile, vinyl and other floor
coverings), all doors, all interior windows and interior window blinds,
draperies and other window coverings, all plumbing, pipes and fixtures that
solely serve the Premises, electrical wiring, switches and fixtures that solely
serve the Premises, and special items and equipment installed by or at the
expense of Lessee that solely serve the Premises.

(2) Lessee shall be responsible for all repairs and alterations in and to the
Premises and Building and the facilities and systems thereof, the need for which
arises out of (i) the installation, removal, use or operation of Lessee’s
Property in the Premises, (ii) the moving of Lessee’s Property into or out of
the Building, or (iv) the, neglect, misuse, or abuse of Lessee, its agents,
contractors, employees or invitees.

(3) If Lessee fails to maintain those portions of the Premises which it is
required to maintain hereunder in good order, condition and repair, ordinary
wear and tear excepted Lessor shall give Lessee notice to do such acts as are
reasonably required to so maintain the Premises. If Lessee fails to promptly
commence such work and diligently prosecute it to completion, then Lessor shall
have the right to do such acts and expend such funds at the expense of Lessee as
are reasonably required to perform such work. Any amount so expended by Lessor
shall be paid by Lessee promptly after demand with interest at the prime
commercial rate as published in the Wall Street Journal for the date such work
was completed plus two percent (2%) per annum, from the date such work was
completed until paid, but not to exceed the maximum rate then allowed by law.
Lessor shall have no liability to Lessee for any damage, inconvenience, or
interference with the use of the Premises by Lessee as a result of performing
any such work, unless caused by the neglect, misuse, or abuse of Lessor, its
agents, employees, or contractors,.

(4) Waste/ Rubbish Removal: Lessee shall not lay waste to the Premises. Lessee
shall not perform any action or practice that may injure the Premises or
Building. Subject to Lessor’s obligation to provide janitorial services
including trash pickup to the Premises, Lessee shall keep the Premises, the
Building and the real property surrounding the Building free and clear of all
debris, garbage, and rubbish.

 

8



--------------------------------------------------------------------------------

11. INDEMNITY PROVISIONS

Without limitation of any other provisions hereof and to the extent not
prohibited by law, Lessee agrees to defend, protect, indemnify and save harmless
Lessor and its partners, and its and their partners, venturers, managers,
officers, agents, servants and employees, affiliated limited liability
companies, and other affiliated entities from and against all claims,
liabilities, losses, damages or expenses made against or incurred by Lessor
attributable to the negligence, willful misconduct or breach of this Lease by
Lessee or its partners, officers, servants, agents, employees, contractors,
suppliers, licensees, visitors, workmen or invitees. Without limitation of any
other provisions hereof and to the extent not prohibited by law, Lessor agrees
to defend, protect, indemnify and save harmless Lessee and its members,
partners, venturers, managers, officers, agents, shareholders, servants and
employees from and against all claims, liabilities, losses, damages or expenses
made against or incurred by Lessee attributable to the negligence, willful
misconduct or breach of this Lease by Lessor or its partners, officers,
servants, agents, employees, contractors, suppliers, licensees, visitors,
workmen or invitees. The indemnifications set forth in this Section shall
survive termination of this Lease.

12. OCCUPATIONAL SAFETY AND HEALTH ACT

Lessee shall fully comply with the Occupational Safety and Health Act of 1970
(as amended) (Chapter XVII, Title XIX of the United States Code) (OSHA) or
applicable state statute adopted pursuant to OSHA. Lessee shall fully comply
with the provisions and standards as contained in OSHA (as the same may be
amended) and Lessee shall hold Lessor harmless from any obligations or
responsibilities required under OSHA with respect to Lessee’s activities within
or occupancy of the Premises.

13. ALTERATIONS TO PREMISES/ LESSEE IMPROVEMENTS

Unless otherwise provided in the Lease, Lessee shall be solely responsible for
any and all improvements and alterations within the Premises necessary for
Lessee’s intended use of the Premises, which are not otherwise the
responsibility of Lessor as provided for elsewhere in the Lease. Lessee agrees
to submit to Lessor complete plans and specifications, including engineering,
mechanical, and electrical plans and specifications, covering any and all
subsequent improvements or alterations of the Premises. The plans and
specifications shall be in such detail as Lessor may reasonably require, and in
compliance with all applicable Laws. As soon as reasonably feasible thereafter,
Lessor shall notify Lessee of whether it approves the plans, and if not, of the
specific reasons for such disapproval. Lessee shall use reasonable efforts to
cause Lessee’s plans to be revised to the extent necessary to obtain Lessor’s
approval. Except as set forth in the next sentence, Lessee shall not commence
any improvements, or alterations of Premises until Lessor has approved Lessee’s
plans, which approval shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, Lessee shall have the right to install
new carpeting within the Premises, to paint the interior of the Premises, or to
install phone and data cabling within or leading to the Premises without
obtaining the prior written consent of Lessor, and shall also have the right to
make other non-structural alterations within the Premises without obtaining the
prior written consent of Lessor, but with prior notice to Lessor, so long as
such alterations do not affect the structural integrity of the Building, or any
part of the heating, ventilating, air conditioning, plumbing, mechanical,
electrical, communication or other systems of the Building, and so long as such
alterations are not visible from the exterior of the Premises and do not cost
more than an aggregate amount per year of $10,000 (collectively, “Minor
Alterations”).

14. LESSEE WORK / COMPLIANCE WITH CODES/ MECHANIC’S LIENS

Lessee shall procure all necessary permits before undertaking any alterations,
improvements or repairs within the Premises (collectively, “Lessee Work”).
Lessee shall perform all Lessee Work in a good and workmanlike manner. Lessee
shall use materials of good quality and perform Lessee Work only with

 

9



--------------------------------------------------------------------------------

contractors previously approved of in writing by Lessor (other than Minor
Alterations, for which Lessor’s prior approval of the contractor shall not be
necessary). Lessee shall comply with all Laws applicable to the Lessee Work,
including, but not limited to, building, health, fire, and safety codes. Lessee
hereby agrees to hold Lessor and Lessor’s agents harmless and indemnified from
all injury, loss, claims, or damage to any person or property (including the
cost for defending against the foregoing) occasioned by, or growing out of
Lessee Work. Lessee shall promptly pay when due the entire cost of any Lessee
Work on the Premises undertaken by Lessee, so that the Premises shall at all
times be free of liens for labor and materials. Lessee hereby agrees to
indemnify, defend, and hold Lessor harmless of and from all liability, loss,
damages, costs, or expenses, including reasonable attorneys’ fees, incurred in
connection with any claims of any nature whatsoever for work performed for, or
materials, or supplies furnished to Lessee, including lien claims of laborers,
materialmen, or others. Should any such liens be filed or recorded against the
Premises or the Building with respect to work done for, or materials supplied
to, or on behalf of Lessee, or should any action affecting the title thereto be
commenced, Lessee shall cause such liens to be released of record within ten
(10) business days after notice thereof. If Lessee desires to contest any such
claim of lien, Lessee shall nonetheless cause such lien to be released of record
by the posting of adequate security with a court of competent jurisdiction as
may be provided by Colorado’s mechanic’s lien statutes. If Lessee shall be in
default in paying any charge for which such mechanic’s lien or suit to foreclose
such lien has been recorded or filed and shall not have caused the lien to be
released as aforesaid, Lessor may (but without being required to do so) pay such
lien or claim and any associated costs, and the amount so paid, together with
reasonable attorneys’ fees incurred in connection therewith, shall be
immediately due from Lessee to Lessor as Additional Rent.

15. CONDEMNATION

a. Complete Taking. If during the Term of this Lease, or any extension hereof,
the whole or substantially all of the Premises shall be taken as a result of the
exercise of power of eminent domain, this Lease shall terminate as of the date
of vesting of title to the Premises or delivery possession, whichever shall
first occur, pursuant to such proceeding. For the purpose of this Article 15,
“substantially all of the Premises” shall be deemed to have been taken under any
such proceeding that involves such an area, whether the area be improved with a
building or be utilized for a parking area or for other use, that Lessee cannot
reasonably operate in the remainder of the Premises the business being conducted
on the Premises at the time of such proceeding.

b. Partial Taking. If, during the Term of this Lease, or any extension hereof,
less than the whole or less than substantially all of the Premises shall be
taken in any proceeding, so that Lessee can continue to reasonably operate in
the remainder of the Premises the business being conducted on the Premises at
the time of such proceeding, this Lease shall terminate as to the portion so
taken. The Rent thereafter due and payable by Lessee shall be reduced in such
proportion as the nature, value and extent of the part so taken bears to the
whole of the Premises. Lessor shall, from the proceeds of the condemnation,
promptly restore the Premises for the use of Lessee.

c. Award. Any award granted for either partial or complete taking regarding the
Premises shall be the property of Lessor; provided that the foregoing shall not
in any way restrict Lessee from asserting a claim in a separate proceeding
against the condemning authority for any compensation or damages resulting from
the taking of Lessee’s Property or any leasehold improvements of Lessee or for
moving expenses or business relocation expenses incurred as a result of such
taking.

 

10



--------------------------------------------------------------------------------

16. DESTRUCTION OF PREMISES

a. Termination Rights; Casualty Determination.

i. If the Premises are damaged by fire or other casualty which renders all or a
Substantial Portion (as hereinafter defined) of the Premises unusable for
Lessee’s normal business operations and the damage is so extensive that the
Casualty Determination (as defined in Subparagraph iii below) determines that
the Premises cannot, with the exercise of reasonable diligence, be made usable
for Lessee’s normal operations within 180 days from the date of the Casualty
Determination, then, at the option of Lessee exercised in writing to Lessor
within 30 days of the Casualty Determination, this Lease shall terminate as of
the occurrence of such damage; provided, however, Lessee may not terminate this
Lease if the damage is caused by the intentional, criminal or otherwise
uninsurable acts of Lessee or its agents, contractors or employees. For purposes
of this Lease, “Substantial Portion” means twenty-five percent (25%) or more of
the total area of the Premises.

ii. If the Premises are damaged by fire or other casualty and (A) the damage is
so extensive that the Casualty Determination determines that rebuilding or
repairs cannot be completed on or before the date which is 12 months prior to
the expiration of the Term, or (B) the cost of rebuilding or repairs would
exceed the insurance proceeds received or recoverable by Lessor and available
for funding the cost of such rebuilding or repairs by more than ten percent
(10%) of the replacement cost thereof, then, at the option of Lessor exercised
in writing to Lessee within 30 days of the Casualty Determination or the date
Lessor receives final confirmation of the determination of available insurance
proceeds, as applicable, this Lease shall terminate as of the occurrence of such
damage; provided, however, Lessor may not terminate this Lease if the damage is
caused by the gross negligence or willful misconduct of Lessor or its agents,
contractors or employees.

iii. The cost of rebuilding and repair and the number of days within which the
Premises can be rebuilt or repaired (the “Estimated Repair Timeframe”) shall be
determined by an independent contractor mutually acceptable to Lessor and Lessee
(the “Casualty Determination”). The Casualty Determination shall be made within
60 days after the happening of the casualty.

iv. In the event this Lease is terminated pursuant to this Section 16a, Lessee
shall pay Rent duly apportioned up to the time of such casualty and forthwith
surrender the Premises and all interest therein to Lessor. Upon surrender of the
Premises and all interest therein by Lessee, the parties shall be released from
all obligations and liabilities arising thereafter, except for those obligations
which expressly survive termination of this Lease.

b. Repair and Restoration.

i. If the Premises are damaged by fire or other casualty and this Lease cannot
be or is not terminated pursuant to Section 16a above, then subject to the
rights of any mortgagee, Lessor shall, at Lessor’s sole cost and expense,
rebuild or repair the Premises (but excluding Lessee’s Property or any Lessee’s
Work) in compliance with all applicable Laws and otherwise to substantially the
condition that existed as of the Commencement Date; provided, however, Lessor
shall not be required to expend more than the insurance proceeds received from
such casualty plus ten percent (10%) of the replacement cost of the Premises.
Notwithstanding the foregoing, in the event Lessor has not received final
confirmation of the determination of available insurance proceeds and provided
written notice thereof to Lessee within 90 days

 

11



--------------------------------------------------------------------------------

after the Casualty Determination, Lessee shall have the right to terminate this
Lease by delivery of written notice thereof to Lessor within 15 days after
receipt of Lessor’s notice and, upon surrender of the Premises and all interest
therein by Lessee, the parties shall be released from all obligations and
liabilities arising thereafter, except for those obligations which expressly
survive termination of this Lease.

ii. In the event Lessor is required to rebuild and repair the Premises pursuant
to this Section 16b, Lessor shall: (A) commence such rebuilding and repair
within 45 days after the date Lessor receives final confirmation of the
determination of available insurance proceeds, and (B) pursue diligently such
rebuilding and repair to completion. If Lessor fails to repair and restore the
Premises within 60 days after the Estimated Repair Timeframe, then Lessee shall
have the right to terminate this Lease by delivery of written notice thereof to
Lessor and, upon surrender of the Premises and all interest therein by Lessee,
the parties shall be released from all obligations and liabilities arising
thereafter, except for those obligations which expressly survive termination of
this Lease.

iii. Rent shall abate from the date of the casualty until the completion of the
repair and restoration in the same proportion that the part of the Premises
rendered unusable bears to the whole; provided, however, if the casualty is the
result of the intentional, criminal or otherwise uninsurable acts of Lessee or
its agents, contractors or employees, then the Rent will abate during any such
period of repair and restoration but only to the extent of any recovery by
Lessor under its rental insurance related to the Premises. During any period of
repair and restoration, Lessor shall use reasonable efforts to minimize
disruption of Lessee’s use of the Premises.

17. DEFAULT PROVISIONS

The occurrence of any one or more of the following events shall constitute a
default and breach of this Lease by Lessee:

a. Failure to Pay Base Rent. Lessee failing to pay the Base Rent herein reserved
when due; unless the failure is cured within five (5) business days after
written notice by Lessor; however, Lessee is not entitled to more than two
notices of delinquent payments of Base Rent during any Lease Year and, if
thereafter during that Lease Year any Base Rent is not paid when due, a default
shall automatically occur;.

b. Failure to Pay Additional Rent. Lessee failing to make when due any other
payments constituting Additional Rent required to be made by Lessee, where such
failure continues for a period of fourteen (14) days following written notice
from Lessor to Lessee.

c. Failure to Keep Covenants. Lessee failing to perform or keep any of the other
terms, covenants and conditions herein contained for which it is responsible,
and such failure continuing and not being cured for a period of thirty (30) days
after written notice from Lessor to Lessee, or if such default is a default
which cannot be cured within a 30 day period, Lessee’s failing to commence to
correct the same within said 30 day period and thereafter failing to prosecute
the same to completion with reasonable diligence.

d. Abandonment. Lessee abandoning the Premises.

e. Assignment for Benefit of Creditors. Lessee making any general assignment or
general arrangement of its property for the benefit of its creditors.

 

12



--------------------------------------------------------------------------------

f. Bankruptcy. Lessee under this Lease shall file a petition under any section
or chapter of the Bankruptcy Code, as amended, or under any similar law or
statute of the United States or any state thereof, and the petition either
remains undismissed for a period of sixty (60) days or results in the entry of
an order for relief against Lessee which is not fully stayed within ten
(10) days after entry, or Lessee shall be adjudged bankrupt or insolvent in
proceedings filed against Lessee.

18. REMEDIES

In the event of an occurrence of default beyond applicable notice and cure
periods as set forth herein, Lessor shall have the right to:

a. Terminate Lease. Terminate this Lease and end the Term hereof by giving
Lessee notice of such termination, in which event Lessor shall be entitled to
recover from Lessee at the time of such termination the present value of the
excess, if any, of the amount of Base Rent reserved in this Lease for the then
balance of the Term hereof over the then reasonable rental value of the Premises
for the same period, both discounted to present value at the rate of five
percent (5%) per annum. It is understood and agreed that the “reasonable rental
value” shall be the amount of rental which Lessor may be expected to obtain as
rent for the remaining balance of the initial Term or Renewal Term, whichever is
applicable; or

b. Sue monthly. Without resuming possession of the Premises or terminating this
Lease, to sue monthly for and recover all rents, other required payments due
under this Lease, and other sums including damages and legal fees at any time
and from time to time accruing hereunder; or

c. Repossess Premises. Reenter and take possession of the Premises or any part
thereof and repossess the same as of Lessor’s former estate, and expel Lessee
and those claiming through or under Lessee and remove the effects of both
through process of law, without being deemed guilty in any manner of trespass
and without prejudice to any remedies for Rent delinquencies or preceding Lease
defaults. Under such circumstances, Lessor may bar entry to Lessee, and may,
from time to time, without terminating this Lease, relet the Premises or any
part thereof for such term or terms and at such rental or rentals and upon such
other terms and conditions as Lessor may deem advisable, with the right to make
alterations and repairs to the Premises, and such re-entry or taking of
possession of the Premises by Lessor shall not be construed as an election on
Lessor’s part to terminate this Lease unless a written notice of termination be
given to Lessee or unless the termination thereof be decreed by a court of
competent jurisdiction. In the event of Lessor’s election to proceed under this
Subparagraph c, then such repossession shall not relieve Lessee of its
obligation and liability under this Lease, all of which shall survive such
repossession, and Lessee shall pay to Lessor as current liquidated damages the
Base Rent and Additional Rent and other sums hereinabove provided which would be
payable hereunder if such repossession had not occurred, less the net proceeds
(if any) of any reletting of the Premises after deducting all of Lessor’s
expenses in connection with such reletting, including but without limitation all
repossession costs, brokerage commissions, legal expenses, attorney’s fees,
expense of employees, alteration costs (including but not limited to any and all
costs associated with Lessee’s failure to properly maintain the property as
described in Section 10) and expenses of preparation for such reletting. Lessee
shall pay such current damages to Lessor on the days on which the Base Rent
would have been payable hereunder if possession had not been retaken, and Lessor
shall be entitled to receive the same from Lessee on each such day.
Notwithstanding anything to the contrary in this Section 18, Lessor shall use
reasonable efforts to attempt to mitigate its damages and to attempt to promptly
relet the Premises at a fair market rental.

 

13



--------------------------------------------------------------------------------

19. HOLD OVER

Any rule or law to the contrary notwithstanding, in the event Lessee remains in
possession of the Premises or any part thereof subsequent to the expiration of
the Term hereof and such holding over shall be with the consent of Lessor, it
shall be conclusively deemed that such possession and occupancy shall be a
tenancy from month-to-month only, at a monthly rent equal to 125% of the monthly
rate for Base Rent and Additional Rent which was existing at the end of the Term
hereof and, further, such possession shall be subject to all of the other terms
and conditions (except any option to renew or option to purchase) contained in
this Lease.

20. SUBORDINATION AND ESTOPPEL LETTER

This Lease is subject and subordinate to all mortgages and deeds of trust which
now or hereafter may affect the Premises, and Lessee shall, within ten
(10) business days after receipt thereof, execute and deliver upon demand of
Lessor any and all instruments desired by Lessor subordinating this Lease in the
manner requested by Lessor to any new or existing mortgage or deed of trust. Any
holder of a mortgage or deed of trust may rely upon the terms and conditions of
this paragraph. Lessor agrees it shall cause any present or future mortgagee or
holder of a deed of trust to deliver to Lessee a non-disturbance agreement, in a
form then in use by such present or future mortgagees or holders and which shall
be reasonably acceptable to Lessee, providing that as long as Lessee is current
and not in default, the mortgagee or holder shall not disturb the tenancy of
Lessee. Further, Lessee shall at any time and from time to time, upon not less
than ten (10) business days prior written notice from Lessor, execute,
acknowledge and deliver to Lessor a statement in writing certifying that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of such modification and certifying that this Lease as so modified is in
full force and effect) and the dates to which rental and other charges are paid
in advance, if any, and acknowledging that there are not, to the then current
actual knowledge of the employee of Lessee executing the certificate, any
uncured defaults on the part of Lessor hereunder, or specifying such defaults,
if any are claimed. Lessee shall attorn to any purchaser at any foreclosure sale
or to any grantee or transferee designated in any deed given in lieu of
foreclosure.

21. SURRENDER OF PREMISES

Upon the expiration or termination of the Term of this Lease, Lessee shall
peaceably and quietly leave and surrender the Premises in as good condition as
they are upon execution hereof, ordinary wear and tear and damage by fire or
other casualty excepted. Lessee shall surrender and deliver the Premises broom
clean and free of Lessee’s Property. Provided Lessee is not in default beyond
any applicable period for notice and cure, it shall have the right to remove all
of Lessee’s Property, and Lessee shall repair any damage to the Premises caused
by such removal. Further, in the event Lessee does not remove any of Lessee’s
Property, or any additions or alterations made to the Premises during the Term
of this Lease that Lessor indicated would need to be removed at the time it
approved the plans therefor, then Lessor may, at its option, either (a) require
Lessee to remove any such Lessee’s Property or alterations or additions and
restore the Premises to the condition as existed at the commencement of the
Lease, ordinary wear and tear and damage by fire or other casualty excepted, or
(b) retain the same. If, following request for removal of Lessee’s Property,
Lessee fails to do so, then the costs incurred by Lessor to remove such property
and repair the Premises shall be recoverable by Lessor as Additional Rent due
under this Lease. Lessee shall not be otherwise required to remove any
improvements, alterations or additions, or to restore the Premises to the
condition they were in prior to installation of the same.

 

14



--------------------------------------------------------------------------------

22. NOTICES

All notices required or permitted under this Agreement shall be given by
registered or certified mail, postage prepaid, by recognized overnight courier,
or by hand delivery, directed as follows:

If intended for Lessee, to:

SCOTT’S LIQUID GOLD-INC.

4880 Havana Street

Denver, Colorado 80239

Attn: Barry J. Levine

E-mail: blevine@slginc.com

with a copy to:

SCOTT’S LIQUID GOLD-INC.

4880 Havana Street

Denver, Colorado 80239

Attn: Mark E. Goldstein

E-mail: mgoldstein@slginc.com

If intended for Lessor, to:

Havana Gold, LLC

3535 Larimer Street

Denver, CO 80205

Attn: Andrew Feinstein

E-mail: afeinstein@exdomanagement.com

Any notice delivered by mail in accordance with this Section shall be deemed to
have been delivered (i) upon being deposited in any post office or postal box
regularly maintained by the United States postal service, but, in the case of
intended recipients who have an e-mail address listed above, only if
concurrently with that deposit a copy of the notice is sent by e-mail to that
intended recipient, and if that copy is not sent by e-mail to any intended
recipient who has an e-mail address listed above, the notice shall not be deemed
to have been delivered until actually received by the intended recipient; or
(ii) the next business day after being deposited with a recognized overnight
courier service; or (iii) upon receipt or refusal to accept delivery if
hand-delivered. Either party, by notice given as above, may change the address
to which future notices or copies of notices may be sent.

23. TIME OF THE ESSENCE

Time is of the essence hereof.

 

15



--------------------------------------------------------------------------------

24. QUIET ENJOYMENT

Lessor represents and warrants that:

a. Authority. Lessor has the right to enter into and make this Lease.

b. Peaceful Possession. Lessee, upon paying the Rent herein reserved and upon
performing all of the terms and conditions of this Lease on its part to be
performed, shall at all times during the Term herein demised peacefully and
quietly have, hold and enjoy the Premises.

Lessee accepts the Premises subject to all zoning ordinances and regulations
pertaining to the Premises, without responsibility or warranty by Lessor, and
further Lessee accepts the Premises subject to easements, rights-of-way,
restrictive covenants and reservations of record.

25. RIGHT TO INSPECT OR SHOW PREMISES

Lessor, or Lessor’s agent and representative, shall have the right to enter into
and upon the Premises or any part thereof at all reasonable hours for the
purpose of examining the same, upon reasonable prior telephonic notice to Lessee
and accompanied by a representative of Lessee (except in cases of actual or
suspected emergency, in which case no prior notice and no accompaniment by a
Lessee representative shall be required).

Lessor, or Lessor’s agent and representative, shall have the right to show the
Premise to prospective purchasers, or during the last six (6) months of the Term
to prospective tenants, upon reasonable prior notice to Lessee and during
business hours. During the 90-day period prior to the expiration of this Lease,
Lessor, or Lessor’s agent and representative, shall have the right to place the
usual “for rent” or “for sale” notices on the Premise, and Lessee agrees to
permit the same to remain thereon without hindrance or molestation.

26. LIMITATIONS ON LESSOR’S LIABILITY

Notwithstanding anything to the contrary contained in this Lease, in the event
of any default or breach by Lessor with respect to any of the terms, covenants
and conditions of this Lease to be observed, honored or performed by Lessor,
Lessee shall look solely to the estate and property of Lessor in the land and
Building owned by Lessor, including proceeds of sale, insurance, condemnation
and rental income from the Building, for the collection of any judgment (or any
other judicial procedures requiring the payment of money by Lessor) and no other
property or assets of Lessor shall be subject to levy, execution, or other
procedures for satisfaction of Lessee’s remedies.

27. SIGNS

a. Exterior Signs. Lessee shall not place or suffer to be placed on the exterior
walls of the Premises or upon the roof or any exterior door or wall or on the
exterior or interior of any window thereof any sign, awning, canopy, marquee,
advertising matter, decoration, letter or other thing of any kind without the
prior written consent of Lessor. Lessor acknowledges and agrees that Lessee may,
subject to the approval of the appropriate governmental authorities and Lessor
(with respect to size, color, type, format, design and location), install a sign
with Lessee’s logo on the Building; provided, however, the foregoing

 

16



--------------------------------------------------------------------------------

shall not be in place of or in derogation of any of Lessor’s Building signage
and the failure or refusal of any governmental entity to approve Lessee’s logo
sign shall not constitute an event of default, a claim for damages or a ground
for Lessee to terminate this Lease. In addition, if Lessor installs a monument
sign outside of the Building, Lessee shall be permitted to install a sign with
Lessee’s logo on such monument sign, which shall be at least as prominent as the
sign of any other tenant. Permits for Lessee’s signs and their installation
shall be obtained by Lessee at its expense. All signs shall be constructed and
installed at Lessee’s expense. Signs shall be permitted only within the areas
designated by Lessor. All penetrations of the Building structure required for
sign installation shall be neatly sealed in watertight condition and properly
maintained. Lessee shall cause to be repaired any damage caused by its sign
contractor or sign installation. Other than the exterior Building sign permitted
above, Lessor hereby reserves the exclusive right to the use for any purpose
whatsoever of the roof and exterior of the walls of the Premises or the
Building. In the event Lessee shall install any sign which has not been approved
by Lessor, Lessor shall have the right and authority without liability to Lessee
to enter upon the Premises, remove and store the subject sign and repair all
damage caused by the removal of the sign. All costs and expenses incurred by
Lessor in effecting such removal and storage shall be paid by Lessee as
Additional Rent within thirty (30) days after presentation of an invoice
therefor. Lessor reserves the right to temporarily remove Lessee’s sign if
necessary during any period when Lessor repairs, restores, constructs or
renovates the Premises or the Building.

b. Interior Signs. Except as otherwise herein provided, Lessee shall have the
right, at its sole cost and expense, to erect and maintain within the interior
of the Premises all signs and advertising matter customary or appropriate in the
conduct of Lessee’s business; provided that no advertising placards, banners,
pennants, names, insignia, trademarks, or other descriptive material shall be
affixed or maintained upon the glass panes and supports of the windows and
doors, or upon the exterior walls of the Building. Lessee shall upon demand of
Lessor immediately remove any sign, advertisement, decoration, lettering or
notice which Lessee has placed or permitted to be placed in, upon or about the
Premises which is visible from the exterior thereof and which Lessor reasonably
deems objectionable or offensive, and if Lessee fails or refuses so to do,
Lessor may enter upon the Premises and remove the same at Lessee’s cost and
expense. In this connection, Lessee acknowledges that the Premises is a part of
the integrated office areas of the Building and agrees that control of all signs
by Lessor is essential to the maintenance of uniformity, propriety and the
aesthetic values in or pertaining to the Building. Lessor shall install a
directory in the lobby of the Building that displays Lessee’s name and location
within the Building, as well as the names and locations of other office tenants.

28. MISCELLANEOUS

a. Choice of Law. This Lease has been executed and delivered in the State of
Colorado and shall be construed in accordance with the laws of the State of
Colorado.

b. Headings and Captions. The parties mutually agree that the heading and
captions contained in this Lease are inserted for convenience of reference only
and are not to be deemed part of or to be used in construing this Lease.

c. Binding Effect. The covenants and agreements herein contained shall be
binding upon and inure to the benefit of both Lessor and Lessee and their
respective successors and assigns.

 

17



--------------------------------------------------------------------------------

d. Construction of terms. Words of any gender used in this Lease shall be held
to include any other gender, and words in the singular shall be held to include
the plural, as the identity of Lessor or Lessee requires.

e. Amendments. This Lease may be modified or amended only by written instrument
executed by all of the parties hereto.

29. NO WAIVER

No waiver by either party of any provision hereof shall be deemed a waiver of
any other provisions hereof or of any subsequent breach by the other party of
the same or any other provision. Lessor’s consent to or approval of any act
shall not be deemed to render unnecessary the obtaining of Lessor’s consent to
or approval of any subsequent act by Lessee. The acceptance of Rent hereunder by
Lessor shall not be a waiver of any preceding breach by Lessee of any provisions
hereof, other than the failure of Lessee to pay the particular Rent so accepted,
regardless of Lessor’s knowledge of such preceding breach at the time of
acceptance of such Rent.

30. VENUE AND ATTORNEY’S FEES

The parties hereto agree that (i) the venue and jurisdiction of any litigation
pertaining to the enforcement or interpretation of this Lease shall be vested
exclusively in the District Court for the City and County of Denver, Colorado,
and (ii) the prevailing party in such litigation shall be entitled to recover
its reasonable attorney fees and costs in an amount to be determined by the
court. Each of the parties hereto does hereby WAIVE TRIAL BY JURY in any action
or proceeding of any kind or nature pertaining to the enforcement or
interpretation of this Lease in which action either of the parties (or their
respective assignees or successors in interest) are joined as litigants.

31. INTEREST ON PAST DUE OBLIGATIONS

Any amount due to Lessor not paid when due shall bear interest at the rate of
eight percent (8%) per annum from the date due; provided, however, that any such
payment of interest shall not excuse or correct any default by Lessee under this
Lease.

32. MEMORANDUM OF LEASE

Either party, upon request from the other party, shall execute in recordable
form a short form Memorandum of Lease, which Memorandum of Lease shall only
contain the names of the parties and the Commencement Date and date of
expiration of the Term of this Lease (or any options which may be granted
hereunder), and the legal description of the Premises.

33. SEVERABILITY

If any sentence, paragraph or article of this Lease is held to be illegal or
invalid, this shall not affect in any manner those other portions of the Lease
not illegal or invalid and this Lease shall continue in full force and effect as
to those provisions.

 

18



--------------------------------------------------------------------------------

34. CONFIDENTIALITY

Lessor and Lessee acknowledge that the terms and conditions of this Lease and
each party’s Proprietary Information are to remain confidential for each party’s
benefit, and may not be disclosed by Lessor or Lessee to anyone, by any manner
or means, directly or indirectly, without the other party’s prior written
consent, and the consent by such party to any disclosures shall not be deemed to
be a waiver on the part of such party of any prohibition against any future
disclosure. However, Lessor or Lessee may disclose copies of the Lease to
prospective lenders or purchasers of all or any portion of the Premises or
Common Areas or to potential lenders to or investors in Lessor’s or Lessee’s
businesses and to any governmental authorities as required by applicable Laws
without prior consent, and both may provide copies to their respective
accountants, attorneys and managing employees, as reasonably necessary for each
party’s business purposes or in connection with the enforcement of this Lease,
without such prior consent, provided that, upon such disclosure, such party’s
accountants, attorneys and managing employees will be bound by the terms of this
Section. Lessor and Lessee shall indemnify, defend upon request, and hold the
other party harmless from and against all costs, damages, claims, liabilities,
expenses, losses, court costs, and reasonable attorneys’ fees suffered or
claimed against the non-breaching party, its agents, servants, and employees,
based in whole or in part upon the breach of this Section by a party, its
agents, servants, and employees. For purposes hereof, the term “Proprietary
Information” means all information provided by the disclosing party to the
receiving party in accordance with this Lease and during the Term,
notwithstanding the form of the information, and includes by way of example, but
without limitation, corporate and financial information, data, know-how,
formulae, processes, designs, sketches, photographs, plans, drawings,
specifications, reports, customer lists, studies, findings, inventions and
ideas. Information which is not labeled as proprietary, whether presented in
writing, media or orally, shall nonetheless be considered Proprietary
Information if a reasonable person in a position of the receiving party would
presume confidentiality of such information even without such a label,
identification or confirmation, but the burden of proof shall be on the
disclosing party to demonstrate the confidential nature and extent of the
disclosure of the information.

Notwithstanding the foregoing, Proprietary Information shall not include any
information to the extent that the information: (a) is in or enters the public
domain through no fault of the receiving party; (b) is known to the receiving
party as of the date of this Lease, as evidenced by the written records of the
receiving party; (c) becomes known to the receiving party, subsequent to such
disclosure, without similar restrictions from an independent source having the
right to convey it; or (d) is developed by the receiving party independent of
any disclosure under this Lease.

In the event of any breach of this Section, the disclosing party may be
irreparably and immediately harmed and may not be made whole by monetary
damages. As a result, in addition to any other remedy to which the disclosing
party may be entitled under this Lease, the disclosing party shall be entitled
to an injunction or injunctions to prevent breaches of this Section and to
compel specific performance of this Section, without the need for proof of
actual damages.

The obligations of Lessee under this Section will survive for a period of two
years after the expiration or earlier termination of this Lease; the obligations
of Lessor under this Section will survive for a period of two years after the
earlier to occur of Lessor’s transfer of the Premises and Common Areas and its
interest in this Lease or the expiration or earlier termination of this Lease.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have set their hands and seals the date and year
first written above.

Lessor: Havana Gold, LLC, a Colorado limited liability company

Signature: /s/ Andrew Feinstein.                    

Its: Manager

Printed Name: Andrew Feinstein

LESSEE: Scott’s Liquid Gold-Inc., a Colorado corporation

Signature: Mark E. Goldstein.                    

Its: President & CEO

Printed Name: Mark E. Goldstein

 

20



--------------------------------------------------------------------------------

Exhibit A

Premises

 

LOGO [g445632g78i82.jpg]

 

21